DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/24/21 has been entered. Claims 1-3, 7, 9, 12, 14, 17, 18, 21-24, 26, 27, 47, and 54-57 remain pending in the application, of which claims 22-24, 26, 47, and 54-57 are withdrawn. As such, the claims being examined are claims 1-3, 7, 9, 12, 14, 17, 18, 21, and 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817-cited previously) in view of Haasl et al. (US 4,745,139). 	With respect to independent claim 1, Gustafson discloses a method for making a low-density gel or composite, comprising combining a polymeric material and a low-density material to form a mixture (Abstract and [0026]-[0030]), and exposing the mixture to conditions sufficient to cause the mixture to form a low-density gel or composite that is impermeable to crude oil (Abstract and [0026]-[0030]). 	Regarding claim 1, Gustafson discloses a low-density gel or composite comprising a polymeric material and a low-density material, wherein the low-density gel or composite may be a polyethylene elastomer (Abstract and [0026]-[0030]). However, Gustafson fails to expressly disclose wherein the polyethylene elastomer further comprises hollow glass bubbles, as instantly claimed. Haasl teaches a KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	Regarding claim 1, and the limitation of wherein the gel and material are “low-density,” since Gustafson and Haasl teach the same composition as claimed, the material would naturally have the same properties as claimed, i.e., it would be “low-density.” If there is any difference between the composition of Gustafson and Haasl and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of Haasl et al. (US 4,745,139- cited above), and further in view of MatWeb (Chlorinated Polyethylene Data Sheet- cited previously). 	With respect to depending claim 2, Gustafson discloses wherein the gel or composite comprises chlorinated polyethylene ([0027]). Evidentiary support provided by MatWeb demonstrates that the density of chlorinated polyethylene is 455 kg/m3 (page 1). As such, Gustafson anticipates the limitation of wherein the density is “less than 790 kg/m3.”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of Haasl et al. (US 4,745,139- cited above), and further in view of Krueger et al. (US 2006/0030632- cited previously). 	With respect to depending claim 7, Gustafson discloses an elastomer wherein the mixture comprises “fillers and additives that enhance its manufacturing or performance properties and/or 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2009/0205817- cited above) in view of Haasl et al. (US 4,745,139- cited above), and further in view of Mangum (US 2017/0187177- cited previously). 	With respect to depending claim 27, Gustafson discloses comprising placing the polymeric material and low density material mixture into an oil well at or about the location of a packer penetrator within the well, and exposing the mixture to conditions sufficient to cause the mixture to form a gel or composite (Abstract and [0026]-[0030]). However, Gustafson fails to expressly disclose wherein said packer comprises an electrical component and wherein the mixture separates the electrical component from oil in the well, as instantly claimed. Mangum teaches a packer comprising an electrical component, and wherein the packer separates the electrical component from oil in the well (Abstract and [0067]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the packer system disclosed by Gustafson for a packer system comprising electrical components as taught by Mangum, i.e., for forming a seal separating the electrical component from oil in the well, since it amounts to nothing more than the obvious application of a similar device for a similar purpose in a similar environment, as it has been taught “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Response to Arguments
Applicant’s arguments filed 9/24/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	The Examiner points out that although the Applicant’s arguments rely on amended claim 1 reciting “hollow glass microspheres,” the actual amended claim recites “hollow glass bubbles.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674